Citation Nr: 1519159	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  11-05 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a broken nose, to include as secondary to service-connected residuals of a right eye injury (including hypertropia with paresis of eye muscle). 

2.  Entitlement to service connection for peripheral and lateral vision problems, to include as secondary to service-connected residuals of a right eye injury (including hypertropia with paresis of eye muscle).

3.  Entitlement to service connection for damaged sinus cavity, to include as secondary to service-connected residuals of a right eye injury (including hypertropia with paresis of eye muscle).

4.  Entitlement to service connection for neck problems with pain, to include as secondary to service-connected residuals of a right eye injury (including hypertropia with paresis of eye muscle).

5.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to March 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

The Board also notes that in a February 2014 statement, the Veteran requested a hearing "after reconsideration" of his claim.  He did not specify what kind of hearing he wanted, or that he specifically was referring to a Board hearing.  Therefore, clarification letters were sent to the Veteran and his representative.  The Veteran responded, indicating that he did not wish to have a hearing before the Board.  Because a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing, the Board will therefore proceed with adjudication of the appeal.  38 C.F.R. § 20.702(e).  


The issue of service connection for depression/posttraumatic stress disorder has been raised by the record in an October 2010 statement as well as a statement attached to the Veteran's March 2011 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for damaged sinus cavity and neck problems, to include as secondary to service-connected residuals of a right eye injury (including hypertropia with paresis of eye muscle), are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran does not have current residuals of a broken nose.  The evidence does not show that the Veteran's nose was broken at the time he sustained his right eye injury during service.  

2.  The Veteran's reported peripheral or lateral vision problems are not related to service, and the evidence does not show that any such problems were caused or aggravated by the service-connected right eye injury residuals.

3.  The Veteran's TBI has been manifested by tension headaches and mild impairment of memory, attention, concentration, and executive functions.

4.  The Veteran's tension headaches have been manifested by pain treated with aspirin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a broken nose, to include as secondary to service-connected residuals of a right eye injury (including hypertropia with paresis of eye muscle), have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for service connection for peripheral and lateral vision problems, to include as secondary to service-connected residuals of a right eye injury (including hypertropia with paresis of eye muscle), have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

3.  The criteria for an initial rating in excess of 10 percent for TBI have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2014).

4.  The criteria for a separate noncompenable percent rating for headaches as a residual of TBI have been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.321 , 4.1, 4.3, 4.7, 4.124a, 4.130, Diagnostic Codes 8045, 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2014); Allen v. Brown, 7 Vet. App. 439, 448   (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Broken Nose and Peripheral and Lateral Vision Problems

The Veteran contends that he has residuals of a broken nose as secondary to service-connected residuals of a right eye injury (including hypertropia with paresis of eye muscle).  He also asserts that he has peripheral and lateral vision problems as a result of the right eye injury.  The Veteran is service-connected for a right eye injury, effective March 20, 1960.  

Regarding the Veteran's claim for a broken nose, in filing his claim in June 2009 statement, the Veteran simply stated that he had a broken nose and such a condition had "never been addressed."  

The Veteran was provided a VA examination in September 2010.  He stated that he broke his nose during the same incident he sustained a punch to his right eye.  He reported current treatment consisted of the use of two sprays of Flunisolide daily and two sprays of saline nasal spray twice per day.  

However, the examiner noted the following symptoms were absent: signs of nasal obstruction; nasal polyps; septal deviation; permanent hypertrophy of turbinates from bacterial rhinitis; rhinoscleroma; tissue loss, scarring, or deformity of the nose; and any residuals of the injury to the pharynx, including nasopharynx.  Diagnostic test results showed the nasal bones did not reveal evidence of acute fracture, and there were no other significant osseous abnormality involving the nasal bones.  

Ultimately, the examiner concluded that there was no radiological evidence of nasal bone pathology or nasal bone fracture.  

Nonetheless, the examiner also noted that the service treatment records do not show a nasal condition, to include the 1960 separation examination in which the Veteran's sinus and nose were evaluated as clinically normal.  Indeed, the service treatment records related to the Veteran's eye injury do not reference any injury to the nose.  The Veteran was provided an ice pack and eventually underwent surgery.  Remaining service treatment records are absent any nasal symptoms related to the eye injury.  In his January 1960 Report of Medical History, the Veteran indicated that he intended to apply for compensation based on his right eye operation, but he specifically denied any ear, nose or throat trouble.  He also denied any bone, joint, or other deformity.  As noted, the Veteran's nose and sinuses were described as clinically normal at the time of separation.

Regarding the Veteran's reported peripheral and lateral vision problems, a March 2009 VA eye examination shows the Veteran had horizontal visual field of 115 degrees in the right eye and 120 degrees in the left eye.

At a September 2010 VA eye examination revealed only subjectively poor peripheral and lateral vision.  The Veteran's physical examination and visual field test results were normal.  Indeed, the examiner noted that the Veteran's longstanding diplopia due to the 1959 right eye injury was unchanged and stable.  As such, the examiner stated that the condition is not causing or aggravating the Veteran's other medical problems listed in the claim, to include subjective peripheral and lateral vision problems.

Moreover, VA treatment records do not contain any complaints of peripheral or lateral vision problems.  Instead, the Veteran was consistently described as having diplopia only. 

In terms of service treatment records, notations during treatment of the Veteran's right eye injury did not identify any symptoms of poor peripheral and lateral vision.

The Board emphasizes that service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Here, there is simply no evidence of any current residuals of a broken nose.  Indeed, x-rays from 2010 reflect an absence of any nasal bone pathology or nasal bone fracture.  Moreover, even considering the Veteran's report of a nose injury during service, treatment for the right eye did not identify any nasal symptoms or associated bone damage, and the Veteran's nose was found to be clinically normal at the time of separation.  

Similarly, the most recent visual field tests have not identified any abnormalities in peripheral or lateral vision.  Indeed, the Veteran's service-connected right eye has been rated under the code for diplopia, which is the condition repeatedly noted in his medical records and in the VA examination. 

The Board acknowledges the Veteran's report of a broken nose and difficulty with his peripheral or lateral vision.  Indeed, the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, interpreting radiographic evidence and tests for visual field problems to identify a nexus to a persistent disability involves complex medical issues that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In conclusion, the evidence does not show that the Veteran has residuals of a broken nose.  See 38 U.S.C.A. § 1110; Rabideau, 2 Vet. App. at 141; Brammer, 3 Vet. App. at 225.  Even considering the Veteran's subjective complaints, there is no indication in the record that the Veteran's alleged nasal conditions are related to service, to include as secondary to the service-connected right eye injury.  

Regarding, the Veteran's reported peripheral or lateral vision problems, the evidence does not show that any such subjective complaints are related to service.  As noted by the September 2010 VA examiner, the Veteran's peripheral or lateral vision problems are not caused or aggravated by his service-connected right eye residuals, including hypertropia with paresis of eye muscle, because the diplopia has been unchanged and stable since the Veteran incurred the injury. 

Thus, the Board finds that a preponderance of the evidence is against the claim for entitlement to service connection for a broken nose and peripheral or lateral vision problems, to include as secondary to service-connected residuals of a right eye injury (including hypertropia with paresis of eye muscle).  The claim must be denied as to both issues.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.
 
Increased Rating

The Veteran seeks a higher initial rating for his service-connected TBI with headaches, which has been rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Codes 8045 (2014), as of September 2008.  Essentially, the Veteran contends that his TBI with headaches is more disabling than is has been evaluated.
Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Effective October 23, 2008, the criteria for evaluation of TBI were amended.  The new criteria applied only to claims received on or after the effective date.  Any evaluation assigned under the new could not be effective prior to October 23, 2008. See Schedule for Rating Disabilities; Evaluation of Residuals of Traumatic Brain Injury (TBI), 73 Fed. Reg. 54,705 (Sept. 23, 2008). 

The new criteria provide that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms should be separately evaluated, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

The need for special monthly compensation is to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id. 

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than ""total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  Id. 

Evaluations assigned are based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.  Id.

A level of severity of "1" has been assigned for the Memory, attention, concentration, executive functions facet, indicating that an examiner has found evidence such as a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  A higher level of severity of "2" is not warranted unless an examiner finds evidence such as objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

The September 2010 examiner indicated that there were no complaints of impairment of memory, attention, concentration, or executive functions.  However, in his March 2011 VA Form 9, the Veteran reported general problems with memory.

A level of severity of "0" has been assigned for the Judgment facet, indicating that an examiner has found evidence of normal judgment.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

The September 2010 examiner indicated that the Veteran's judgment was normal.

A level of severity of "0" has been assigned for the Social interaction facet, indicating that an examiner has found evidence that social interaction is routinely appropriate.  A higher level of severity of "1" is not warranted unless an examiner finds evidence that social interaction is occasionally inappropriate.

The September 2010 examiner indicated the Veteran had routinely appropriate social interaction.  

A level of severity of "0" has been assigned for the Orientation facet, indicating that an examiner has found evidence such as always oriented to person, time, place, and situation.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

The September 2010 examiner indicated the Veteran was always oriented to person, time, place, and situation.   VA treatment records also find the Veteran exhibited normal orientation. 

A level of severity of "0" has been assigned for the Motor activity (with intact motor and sensory system) facet, indicating that an examiner has found evidence of motor activity normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).

The September 2010 examination report shows the Veteran had normal muscle tone, with no evidence of muscle atrophy.  A detailed motor exam yielded normal results.  

A level of severity of "0" has been assigned for the Visual spatial orientation facet, indicating that an examiner has found evidence of normal spacial orientation.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as mildly impaired -occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions, is able to use assistive devices such as GPS (global positioning system).

The September 2010 VA examiner indicated the Veteran's visual spatial orientation was normal.  

A level of severity of "0" has been assigned for the Subjective symptoms facet, indicating that an examiner has found evidence of subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.

VA treatment records note the Veteran's report of headaches.  In May 2008, he described daily headaches relieved by aspirin.  Moreover, the September 2010 VA examiner concluded that there was one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  In describing the Veteran's headaches, the examiner noted that the Veteran experienced dull headaches three to four times a week with a flash pain through the right eye that goes away in  minutes.  The dull headache could last for two to three hours, with symptoms alleviated with aspirin.  There was no light or sound sensitivity, and the Veteran's headaches were not found to be prostrating.  Moreover, the examiner did not find any history of dizziness, vertigo, tinnitus, or hypersensitivity to light or sound.

A level of severity of "0" has been assigned for the Neurobehavioral effects facet, indicating that an examiner has found evidence of one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.

The September 2010 VA examiner found only of one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.
A level of severity of "0" has been assigned for the Communication facet, indicating that an examiner has found evidence such as able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as comprehension or expression, or both, of either spoken language or written language is only occasionally impaired -can  communicate complex ideas.

In August 2005, the Veteran was evaluated by a VA speech pathologist.  The Veteran reported increased hoarseness and vocal fatigue.  The speech pathologist recommended alternative strategies to throat clearing, with no indication that the Veteran was unable to communicate by spoken or written language.

Indeed, the September 2010 VA examiner indicated the Veteran was able to communicate by spoken and written language (expressive communication), and that he was able to comprehend spoken and written language.  The Veteran demonstrated he was right-handed. 

As the Veteran is not in a persistently altered state of consciousness, a total level of impairment on the consciousness facet is not shown, so the correct level of severity for this facet is "0."

Again, the evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  The evaluation assigned is 10 percent based upon the highest severity level of "1," which was assigned for the following facets: memory, attention, concentration, executive functions.

Based upon the foregoing, a rating in excess of 10 percent is not warranted under Diagnostic Code 8045.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.124a, Diagnostic Code 8045; Gilbert, 1 Vet. App. at 49.

However, the Board has also considered whether any other diagnostic codes would be appropriate to evaluate the Veteran's TBI.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App.at 595.

The Veteran's primary symptom is his TBI related tension headaches.  Code 8045 provides that the VA separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headaches, even if that diagnosis is based on subjective symptoms, rather than under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified. Here, tension headaches have been diagnosed.  Therefore, the criteria Code 8100 must be considered.

Although there is no diagnostic code specifically for tension headaches, the Veteran's tension headaches are rated by analogy, using the criteria for migraine headaches under Diagnostic Code 8100.

Diagnostic Code 8100 provides ratings for migraines.  Frequent completely prostrating attacks and prolonged attacks productive of severe economic adaptability are rated at the schedular maximum of 50 percent disabling.  Characteristic prostrating attacks occurring on an average once a month over the last several months are rated as 30 percent disabling.  Characteristic prostrating attacks averaging one in 2 months over the last several months are rated as 10 percent disabling.  Less frequent attacks are rated as noncompensable (0 percent).  38 C.F.R. § 4.124a , Diagnostic Code 8100.  The regulations do not define prostrating.  However, Dorland's Illustrated Medical Dictionary defines prostration as extreme exhaustion or powerlessness.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1554 (31st ed. 2007).

The Board finds that throughout the entire period on appeal, the Veteran's tension headaches have been manifested by noncompensable symptoms.  Specifically, the Veteran's tension headaches have been found to be non-prostrating in nature.  As discussed above, the Veteran's headaches have been treated with aspirin, and the September 2010 VA examiner specifically found that the Veteran's headaches were not prostrating, even considering the Veteran's report of dull headaches that could last two to three hours, three to four times a week.  The Veteran's October 2010 statement indicates that he has headaches daily requiring medications.

While the Veteran is indeed competent to report daily headaches with pain, the evidence simply does not show that a compensable rating is warranted at this time.  The evidence shows that the Veteran's symptoms are treated with aspirin, not that the headaches are prostrating at least once in two months.  The September 2010 VA examiner specifically concluded the Veteran's tension headaches were non-prostrating.  In light of the foregoing, the Board finds that the Veteran's headaches have warranted a separate noncompensable rating throughout the appeal.

Additional Considerations for Increased Rating Claims

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the September 2010 VA TBI examination reflects the Veteran has worked part-time as a real estate broker for more than twenty years.  He reported that he had not lost time from work in the past twelve-month period due to his TBI residuals.  As such, the Board finds that Rice is inapplicable in this case.

Finally, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected TBI residuals are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology.  Here, the Veteran's TBI has been manifested primarily by headaches, which are contemplated in the rating criteria.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher rating, the criteria for a higher schedular ratings was considered, but the rating assigned was upheld because the rating criteria are adequate.  Accordingly, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).   

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  The duty to notify was satisfied by July 2009 and May 2010 letters to the Veteran. 

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, statements in support of the claim by the Veteran and his representative, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Here, the Veteran indicated that the examiner failed in his efforts to examine him.  However, the Board finds the examinations referenced herein were adequate because the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  There is no indication that the Veteran was not examined, and VA's duty to provide a VA examination is therefore satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).

ORDER

1.  Entitlement to service connection for a broken nose, to include as secondary to service-connected residuals of a right eye injury (including hypertropia with paresis of eye muscle), is denied.

2.  Entitlement to service connection for peripheral and lateral vision problems, to include as secondary to service-connected residuals of a right eye injury (including hypertropia with paresis of eye muscle), is denied.

3.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury with headaches is denied.

4.  A separate noncompensable rating for headaches is granted, subject to regulations applicable to the payment of monetary benefits. 


REMAND

Regarding the Veteran's alleged damaged sinus cavity, VA records from August 2005 note the Veteran's report of seasonal allergies and sinus problems for three to four years.  Moreover, July 2008 VA treatment records show a diagnosis of ethmoid sinusitis.  At the September 2010 VA examination for his nose, the Veteran reported a history of sinusitis, with episodes of sinus pain approximately three times per year, lasting three or four days of duration.  Current sinus pain was noted, with occasional breathing difficulty.   However, the September 2010 examiner indicated that there was no radiological evidence of sinus pathology.  Instead, the Veteran was diagnosed with "chronic rhinitis on medication with no evidence of sinusitis as per this exam."  Therefore, clarification is needed to properly identify any sinus-related pathology and to adequately address whether any such diagnosis is caused or aggravated by his service-connected right eye injury. 

Secondly, the Veteran contends that he has "neck problems" because of his right eye injury, including hypertropia with paresis of eye muscle.  He stated that he must hold his head in a certain position because of his double vision, resulting in neck strain.  Indeed, a December 2008 VA optometry note documents the Veteran's report of adjusting his head and neck to "neutralize" his blurry vision symptoms for his "whole life."  At the September 2010 VA examination, the Veteran was diagnosed with mild cervical spine degenerative arthritis by x-ray.  At that time, the Veteran also reported that he was in a car accident and experienced whiplash approximately ten years prior.   He stated his current pain was the same level as it was "prior to the car accident."  The examiner concluded that the Veteran's cervical spine degenerative arthritis was not as likely as not related to or aggravated by the service-connected right eye condition.  The examiner reasoned that the Veteran's cervical spine condition "is likely related to the civilian car accident got wipe lash injury 10 years ago."

However, there are no treatment notes of record discussing the Veteran's car accident.  Indeed, the earliest VA treatment records in the claims file are from 2004,  with VA examinations from the 1960's.  As such, there is no medical evidence confirming or discussing the nature of the Veteran's reported whiplash.  Moreover, the examiner's rationale fails to specifically address the Veteran's contention that his cervical spine pain is a result of the way in which he holds his neck.  Instead, the opinion provides an alternative etiology for the Veteran's current neck pain, without even reviewing any medical evidence related to the Veteran's reported whiplash.  As such, a Remand is necessary to obtain any outstanding treatment records related to the car accident and obtain an addendum opinion regarding the etiology of the Veteran's diagnosed neck disability. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, to allow for the RO to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically, the Veteran must be asked to identify any treatment related to the car accident in which he reportedly experienced whiplash. 

Regarding any private clinical and/or hospitalization records, all facilities must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A (West 2014); 38 C.F.R. § 3.159(c)(2014).

2.  Then, request that the September 2010 examiner (or suitable substitute) review the claims file and offer an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's cervical spine arthritis began during or are otherwise linked to active service, to include whether the Veteran's cervical spine arthritis was caused or aggravated by his service-connected right eye injury.  The examiner should specifically address the Veteran's contention that he holds his neck to compensate for his diplopia.  

With regard to aggravation, the Board notes that the term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

The claims file and a copy of this remand should be provided to the VA examiner for review.  A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

3.  Schedule the Veteran for another VA examination, by an appropriate examiner, to determine the nature and etiology of any current sinus disorders.  
Again, the entire claims file must be made available to the examiner designated to examine the Veteran.  All appropriate tests or studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner must provide an opinion as to whether any diagnosed sinus disorder is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's sinus disorder began during service or is otherwise linked to service, to include whether it was caused or aggravated by the Veteran's service-connected right eye injury. 

In providing this opinion, the VA examiner is requested to comment on the diagnoses in the July 2008 treatment record diagnosing ethmoid sinusitis as compared to the September 2010 VA examination that only diagnosed chronic rhinitis. 

4.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


